Citation Nr: 9921662	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis of 
the cervical spine, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1959 and from May 1967 to October 1983.  

This appeal arises from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied a compensable rating for 
osteoarthritis of the cervical spine.  The RO, in a June 1998 
rating action, granted an increased rating, 10 percent, for 
osteoarthritis of the cervical spine.  

In September 1988 the veteran submitted a Statement in 
Support of Claim.  The veteran stated that he was totally and 
permanently disabled due to his service connected 
disabilities.  At his hearing before the undersigned Member 
of the Board of Veterans' Appeals in May 1999, the veteran 
stated that he had quit his job as a mailman.  He had started 
to develop problems with a pull in his neck and with his 
back.  He had been awarded Social Security benefits.  (T-12).  
The veteran has raised an inferred claim for a total rating 
based on individual unemployability due to service connected 
disability.  That issue has not been developed or certified 
for appellate review and is referred to the RO for 
appropriate action.  

The veteran's representative asked the veteran if he suffered 
from depression because of his pain.  (T-20).  It is unclear 
whether or not the veteran wishes to raise a claim for 
service connection for depression as secondary to his 
cervical spine disability.  See 38 C.F.R. § 3.310 (1998).  
That issue is referred to the RO for appropriate action.  



REMAND

The veteran's representative, at the hearing in May 1999, 
asserted that the veteran's osteoarthritis of the cervical 
spine should be rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).  (T-3,4)  Diagnostic Code 5293 provides 
criteria for evaluating intervertebral disc syndrome.  The 
representative contends that the veteran now has radiating 
pain from his cervical spine into his right upper extremity.  

The medical records in the claims folder include a report of 
an April 1997 VA Magnetic Resonance Imaging of the cervical 
spine.  The examiner's impression was that the veteran had 
degenerative spondylosis throughout the cervical and lumbar 
spines.  There was mild foraminal narrowing without frank 
stenosis at multiple levels including the right C3-4, right 
4-5 and bilateral C5-6 levels in addition to the C6-7 space.  
A May 1998 VA examination included a diagnosis of cervical 
spine spondylosis with discogenic disease.  

A somewhat illegible May 1999 VA neurology report noted motor 
deficit in the right arm and an absent right biceps reflex.  
It appears that the veteran has been scheduled for additional 
testing by his neurologist.  (T-18).

After reviewing the medical records in the claims folder it 
is clear that the origins of the veteran's right arm pain 
have not been definitively diagnosed.  The claims folder does 
not include any diagnosis of cervical radiculopathy.  The 
records include a provisional diagnosis of diabetic 
neuropathy, dated in March 1999, when the veteran was 
referred to the VA neurologist.  

Additional testing and evaluation appears to be necessary to 
clarify the current diagnosis of the veteran's service 
connected cervical spine disorder and to ascertain the role, 
if any, which diabetic neuropathy may play in the veteran's 
disability picture.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate date of 
treatment for all VA and non-VA health 
care providers who have treated him 
recently for his service connected 
cervical disability.  The RO should 
specifically ask the veteran if any 
conduction or electromyography (EMG) 
studies have been performed.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, in response to this request, 
which have not been previously secured.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
current nature and severity of his 
cervical spine disorder.  The veteran's 
claims folder should be made available to 
the examiner prior to the examination.  
Copies of any recent nerve conduction or 
EMG studies should be made available to 
the examiner.  The examination should 
include all appropriate diagnostic 
testing.  Range of motion studies of the 
cervical spine should be conducted.  The 
examiner must report range of motion in 
degrees of arc and designate any portion 
of the arcs of motion which are painful.  
The examiner should report all symptoms 
of intervertebral disc syndrome.  The 
examiner should comment on the functional 
impairment caused by pain and whether or 
not any complaints of pain are supported 
by adequate pathology.  The examiner 
should comment on the relationship, if 
any, between diabetic neuropathy or any 
other non service-connected disability 
and any identified pathology of the 
veteran's neck and/or upper extremities.  
The report of the examination should be 
associated with the veteran's claims 
folder.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


